Exhibit 32 CERTIFICATION PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 The undersigned, Anthony Labozzetta and Candace A. Leatham hereby jointly certify as follows: (a) They are the Chief Executive Officer and the Chief Financial Officer, respectively, of Sussex Bancorp (the “Company”); (b) To the best of their knowledge, the Company’s Annual Report on Form 10-K for the year ended December 31, 2009 (The “Report”) complies in all material respects with the requirements of Section 13(a) of the Securities Exchange Act of 1934, as amended; and (c) To the best of their knowledge, based upon a review of the Report, the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Anthony Labozzetta ANTHONY LABOZZETTA President and Chief Executive Officer Date: March 22, 2010 /s/ Candace A. Leatham CANDACE A. LEATHAM Executive Vice President and Chief Financial Officer Date: March 22, 2010
